DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-14 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Fig 3 is exemplary of claim 9. The prior art does not teach this structure. 
Claim Interpretation
A “mud motor” is a progressive cavity pump intended for working on certain materials. A progressive cavity pump is a type of pump having an interference fit rotor and stator having a liner there between to allow for the interference fit a sealing of the progressive cavities as evidenced by Fig 3 and C2L39-60 of US 7828533 B2, portion shown below.

    PNG
    media_image1.png
    373
    770
    media_image1.png
    Greyscale

The claimed mandrel and stator (outer static shell) are shown in instant Fig 1. The mandrel in instant Fig 1 is the same shape as a rotor. Thus, the mandrel may be a rotor (inner rotating part).
Response to Arguments
	Applicant's arguments have been fully considered.

	Applicant argues that Hooper (US 20080304992 A1) does not teach to shift any component while introducing a liner material.
	Examiner does not find this persuasive because Hooper teaches that the lining material is introduced into the space between the rotor and stator (“space 134 is substantially filled with a resilient material (such as an elastomer) using conventional elastomer injection techniques” [P0037])
	Hooper also indicates that “when fluid … is passed through the helical spaces between rotor and stator, the flow of fluid causes the rotor to rotate relative to the stator” (P0003). If the liner is injected then the liner is fluid. Since passing fluid causes the rotor to rotate, then the injection of Hooper’s liner material would cause the rotor to rotate relative to the stator.
	Furthermore, Hooper specifically discloses that “stator tube rotation may be used to assist in packing and mixing the solder and filler materials” (P0032). Thus, Hooper also meets the claim for this reason.
Claim Objections
	In claim 7, “including first end portion” should read -- including a first end portion --.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 4, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wierzbicki (US 20040190367 A1).
	In reference to claim 1, Wierzbicki discloses “a progressing cavity pump operable to pump paint” (P0050). A progressing cavity pump is a stator with a rotor arranged such that the cavities are formed and progress during rotation of the rotor. A rotor is equivalent to the claimed mandrel.
	Pumping a paint through a pump would necessarily result in the paint forming a lining of paint inside the pump. The claimed lining material is not claimed such that it would be distinguished from paint or any other material that forms a coating.
	Wierzbicki performs all of the acts required to practice the method as claimed and thus meets the claim.
	While Wierzbicki does not specifically indicate that the paint remains as a coating on the pump, a method claim is met when all of the claimed steps are performed. Wierzbicki performs all of the required steps and thus meets the claim1.
	In reference to claim 4, 15, Wierzbicki discloses “a progressing cavity pump operable to pump paint” (P0050). A progressing cavity pump pumping paint would necessarily result in the rotation of the rotor.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 4, 6-7, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (US 20080304992 A1)
	In reference to claim 1, Hooper discloses a method of forming a mud motor stator having a passage including a first end defining a first opening, a second end defining a second opening and an intermediate portion extending there between (“Moineau style motor” [P0002]), the method comprising:
introducing a liner material into the passage at one of the first end and the second end of the stator (“Helical space 134 is substantially filled with a resilient 
inserting a mandrel having a contoured surface into the passage through one of the first end and the second end of the stator (“inserted into a stator tube 140” [P0039]);
…
flowing the liner material over the contoured surface of the mandrel from the one of the first and second ends toward the other of the first and second ends to form a liner on the inner surface of the passage (“conventional elastomer injection techniques” [P0037]. Injection of an elastomer into the space would flow the elastomer over the contoured surface).
Hooper does not explicitly teach shifting one of the mandrel and the stator relative to the other of the mandrel and the stator while flowing the liner material.
	However, Hooper additionally discloses that “stator tube rotation may be used to assist in packing and mixing the solder and filler materials” (P0032), which line the interior of the stator tube. Thus, Hooper teaches that rotation of the stator is useful for providing materials and would render rotation of the stator obvious when providing the liner material to the space 134.
 Note, the “stator tube rotation” in P0032 is part of a different process than the “resilient material” injection of P0037; and therefore does not anticipate the claim. In particular, Fig 4A and description thereof forms element 132 from a solder and aggregate mix inside of the stator tube, which relaxes to becomes Fig 4B having the gap 134 that is then injected with the resilient material liner.

	Additionally Hooper indicates that “when fluid … is passed through the helical spaces between rotor and stator, the flow of fluid causes the rotor to rotate relative to the stator” (P0003). If the resilient material is injected then the resilient material is fluid. Since passing fluid causes the rotor to rotate, then the injection of Hooper’s liner material would cause the rotor to rotate relative to the stator.
	In reference to claim 4, Hooper discloses the method of claim 1.
A progressive cavity pump consisted of intermeshing elements. Hooper teaches moving the mandrel, which necessarily includes rotating the one of the mandrel and the stator relative to the other of the mandrel and the stator. Analogously, removing a nut from a bolt includes rotating the one of the nut and the bolt relative to the other of the nut and the bolt.
	In reference to claim 6-7 and 15, Hooper discloses the method of claim 1.
Moving the mandrel necessarily results in the claimed shifting. Just as the relative shifting of a bolt and nut would move the bolt through the nut, shifting a mandrel and stator would shift a linear and contoured portion as claimed.
	In reference to claim 16, Hooper discloses the method of claim 1.
Hooper further discloses introducing the liner material into the passage includes passing the liner material through a nozzle fixed relative to the stator and the mandrel at 
In reference to claim 17, Hooper discloses the method of claim 16.
Hooper further discloses wherein introducing the liner material through the nozzle includes passing the liner material through a nozzle inserted into the first end of the stator (“Helical space 134 is substantially filled with a resilient material (such as an elastomer) using conventional elastomer injection techniques” [P0037] and see Claim 15).
In reference to claim 18, Hooper discloses the method of claim 17.
Hooper further discloses pumping the liner material from the first end along the intermediate portion of the stator (“conventional elastomer injection techniques” [P0037]. Injection of an elastomer into the space would pump the elastomer over the intermediate portion).
	Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (US 20080304992 A1) as applied above and further in view of Marshall (USCERL Report, NPL 20072).
	In reference to claim 2, Hooper discloses the method of claim 1.
	Hooper teaches that the liner material is provided by “conventional elastomer injection techniques” (P0037).
	Hooper does not specifically disclose plugging the cavity to be filled with elastomer.

The combination would be achievable by integrating the Marshall lining material application method into the Hooper pump lining method. There is no apparent reason why the Marshall method couldn’t be used to provide the material for coating the pump as required by Hooper. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that introducing the liner material includes directing the liner material through one or more openings formed in a plug arranged in the passage at the one of the first end and the second end.
A person having ordinary skill in the art would have been specifically motivated to integrate the Marshall lining material application method into the Hooper pump lining method to provide the material for coating the pump as required by Hooper in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for 
	In reference to claim 8, Hooper discloses the method of claim 7.
	Hooper does not specifically disclose plugging the cavity to be filled with elastomer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, in situ application of elastomeric linings, Marshall teaches that a cavity can be filled with material by providing the cavity with a plug and then pressuring the material until the material is forced into the cavity (“high pressure air broke the polyethylene seal and forced the epoxy through the pipe toward the exhaust in a plug, lining the pipe” [Pg. 18]. The rupture seal is considered a plug.)
If the end of the cavity is plugged then the plug would support the first end in an equivalent fashion as is illustrated by the instant drawings.
The combination would be achievable by integrating the Marshall lining material application method into the Hooper pump lining method. There is no apparent reason why the Marshall method couldn’t be used to provide the material for coating the pump as required by Hooper. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method by supporting the first end through a plug provided at one of the first end and the second end.
.
	Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (US 20080304992 A1) in view of Marshall (USCERL Report ERDC/CERL TR-07-43) as applied above and further in view of Tzivanis (US 20030119610 A1).
	In reference to claim 3, the combination discloses the method of claim 2.
Hooper teaches that the liner material is provided by “conventional elastomer injection techniques” (P0037) and Marshall indicates that plugs can be provided to seal a cavity to be coated.
	The combination does not specifically disclose discharging a portion of the liner material from the second end of the stator.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, elastomer injection techniques for proving coatings, Tzivanis 
Tzivanis is direct to over molding a coating on to a spherical insert, e.g., a golf ball, which is similar to over molding an insert onto a stator as suggested by Hooper. The skilled artisan would have recognized that the Tzivanis molding method is a suitable conventional elastomer injection technique as required by Hooper and would integrate the Tzivanis molding method including the dump well in to the Hooper process.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method by discharging a portion of the liner material from the second end of the stator in order to provide a dump well as suggested by Tzivanis while allowing the entirety of the mold to fill.
A person having ordinary skill in the art would have been specifically motivated to integrate the Tzivanis mold coating material application method into the pump lining method to provide the material for coating the pump as required by Hooper in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In reference to claim 5, the combination discloses the method of claim 3.
.
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (US 20080304992 A1) as applied above and further in view of Tzivanis (US 20030119610 A1).
	In reference to claim 19, Hooper discloses the method of claim 18.
Hooper teaches that the liner material is provided by “conventional elastomer injection techniques” (P0037).
	Hooper does not specifically disclose discharging a portion of the liner material from the second end of the stator.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, elastomer injection techniques for proving coatings, Tzivanis discloses an elastomer injection technique wherein a “dump well” is provided to receive overflow material from a mold (P0128).
Tzivanis teaches how to over mold a coating on to a spherical insert, e.g., a golf ball, which is similar to over molding an insert onto a stator as suggested by Hooper. The skilled artisan would have recognized that the Tzivanis molding method is a suitable conventional elastomer injection technique as required by Hooper and would 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method by discharging a portion of the liner material from the second end of the stator in order to provide a dump well as suggested by Tzivanis while allowing the entirety of the mold to fill.
A person having ordinary skill in the art would have been specifically motivated to integrate the Tzivanis mold coating material application method into the Hooper pump lining method to provide the material for coating the pump as required by Hooper in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (US 20080304992 A1) as applied above and further in view of Wiesemann (US 20200282677 A14).
	In reference to claim 20, Hooper discloses the method of claim 1.
Hooper teaches that the liner material is provided by “conventional elastomer injection techniques” (P0037).

In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, elastomer injection techniques for proving coatings, Wiesemann teaches that during elastomer injection that back pressure should be monitored and controlled by the injection pressure applied to a port (P0051). A port is equivalent to a valve.
Wiesemann teaches how to over mold a coating on to a cylindrical insert, e.g., a tube, which is similar to over molding an insert onto a stator as suggested by Hooper. The skilled artisan would have recognized that the Wiesemann molding method is a suitable conventional elastomer injection technique as required by Hooper and would integrate the Wiesemann molding method including back pressure monitoring scheme.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method by maintaining an adjustable back pressure of the liner material by controlling a valve arranged at one of the first end and the second end of the stator.
A person having ordinary skill in the art would have been specifically motivated to integrate the Wiesemann mold coating material application method into the Hooper pump lining method to provide the material for coating the pump as required by Hooper in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The User Manual for the ProFlow 1K “ProFlow” (NPL 2017), shows that a rotor is coated with a material after being used. See figures at step 14, portion copied below.

    PNG
    media_image2.png
    1298
    2000
    media_image2.png
    Greyscale

See online figure. The rotor is coated in a translucent material, which can be seen more clearly at the interface between the rotator and stator (i.e., to the left of the threads, above). That interior of the pump (i.e., the stator) would also be coated in this material.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                 

                                                                                                                                                                                       /MARC C HOWELL/Primary Examiner, Art Unit 1774                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s concern is that if someone uses a progressive cavity in the conventional manner to pump a paint or any other known material that would leave a coating inside the pump (e.g., “every conceivable fluid-like material can be pumped [with a mud pump], including… polymers, grease, tallow, sealant, asphalt emulsions” in Foszcz NPL 2000 https://www.plantengineering.com/articles/understanding-progressive-cavity-pumps/) then they would meet the claim because a method claim is met when every step of the claim is performed. Also, see the figure cited in the conclusion section showing a photo of a coated pump after use.
        2 https://erdc-library.erdc.dren.mil/jspui/bitstream/11681/20176/1/CERL-TR-07-4.pdf
        3 https://erdc-library.erdc.dren.mil/jspui/bitstream/11681/20176/1/CERL-TR-07-4.pdf
        4 Priority to 2017